Citation Nr: 0611656	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to September 
1972.

This appeal arises from a February 2003 Rating Decision of 
the Togus, Maine Regional Office (RO) that denied the 
veteran's request for service connection for PTSD.


FINDINGS OF FACT

1. VA has notified the veteran of the evidence needed to 
substantiate his claim, explained who is responsible for 
submitting such evidence, and developed the evidence 
necessary for an equitable disposition of the claim.

2. The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The June 2004 statement of the 
case, the February 2003 notice of the RO rating decision, and 
May 2002 and October 2002 letters informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in May 2002, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the May 2002 and October 
2002 letters were sent to the appellant prior to the February 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the May 2002 letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  As the present appeal 
involves the issue of service connection for PTSD, VA 
believes that the Dingess/Hartman analysis must be applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for PTSD, but 
there has been no notice of the types of evidence necessary 
to demonstrate the severity of the disability or establish an 
effective date for any service connection granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant letters in May 2002 and October 
2002 in which it advised the veteran of the need to submit 
evidence demonstrating the existence of his claimed 
disability.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Personnel records, service 
medical records and private medical records have been 
obtained from every source identified by the veteran and are 
associated with the claims folder.  Although the veteran has 
not been afforded a VA examination, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome. There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail. Id., at 56.

The veteran contends that he incurred PTSD as a result of a 
physical and sexual assault that occurred while he was 
stationed at an Air Force Base in Thailand.  Service 
connection will be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); (2) credible supporting evidence 
that an in-service stressor occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  Since there is no 
evidence that the appellant engaged in combat, and he is not 
claiming combat-related stressors, a grant of service 
connection requires credible supporting evidence of claimed 
inservice stressors. 38 C.F.R. § 3.304(f).  Credible 
supporting evidence that the in-service stressor occurred 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (holding 
that a veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor).

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis." Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c). These special evidentiary procedures for PTSD claims 
based on personal assault are substantive rules that are the 
equivalent of VA regulations. See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

While the record shows the appellant has been given the 
diagnosis of PTSD, there is little, if any, credible 
supporting evidence that the claimed stressor occurred.  The 
only evidence of the claimed stressors consists of reports by 
the appellant.  The appellant's representative has indicated 
that the veteran has never spoken about the assault and that 
he was even unable to speak of the assault to his 
psychiatrist.  Thus, the veteran's service medical records 
(SMRs) and personnel file do not contain an assault report.  
He therefore cannot produce records from law enforcement 
authorities, hospitals, physicians, or crisis or counseling 
centers.  The veteran has indicated that the only witnesses 
to this assault were a fellow victim and the two attackers.  
He has also indicated that he did not know and would be 
unable to locate the other victim; he has also indicated that 
he is either unable or, understandably, unwilling to contact 
the men who assaulted him.  

Other information supplied by the veteran in response to 
claim development inquiries does not corroborate the 
occurrence of an in-service stressor.  The veteran's 
representative contends that the veteran used his documented 
pes planus as an excuse to get out of Thailand and the Air 
Force.  He cites an April 1973 rating decision that service-
connected the veteran's pes planus and only awarded a 10% 
disability rating as evidence that the veteran's pes planus 
was not severe enough to warrant separation.  

The representative also cites increased hemorrhoid problems 
as evidence that an assault occurred.  The Board notes, 
however, that the veteran has presented no competent medical 
evidence that the claimed assault could or did possibly cause 
the medical problem in question.  While the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The representative also contends that the veteran's job 
performance declined dramatically after the assault.  The 
veteran's personnel file contains performance evaluations 
covering three-month periods between January 1971 and 
February 1972.  These reports do indicate slight declines in 
the veteran's performance.  However, as near as the Board can 
determine, these reports all cover the period before the 
assault took place.  The Board notes that the veteran has 
asserted that the event occurred between February 1972 and 
July 1972.  The personnel files do not contain performance 
evaluations, disciplinary reports, or other evidence 
documenting a change in behavior.  

The Board points out that while on entrance examination the 
veteran reported no psychiatric difficulty, on a report of 
medical history filled out in conjunction with his August 
1972 separation examination, he reported depression and 
excessive worry, and it was specifically noted that he 
"worr[ied] about problems" and that thee were no 
complications and no sequelae ("NCNS").  The examination 
report itself noted that the veteran was psychiatrically 
normal.  The Board finds that the veteran's history given on 
separation is not sufficient by itself to establish that the 
alleged incident occurred.  

Given the nature of the reported stressful incident, and the 
limited information supplied by the appellant, the RO has not 
been able to obtain credible supporting information.  The 
Board therefore concludes that, in the absence of credible 
supporting evidence of the claimed stressor, the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


